DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,949,997. Although the claims at issue are not identical, they are not patentably distinct from each other because both applicants are drawn to substantially overlapping subject matter in that they are drawn to reducing the risk of cardiovascular death comprising administering empagliflozin in an amount of 10-25mg/day. A skilled artisan would see the two sets of claims are substantially overlapping.

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 18-28 of copending Application No. 16/796085 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the methods as claimed in ‘085 would inherently perform the methods instantly claimed. The methods of ‘085 require administration to patients having type II diabetes .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 8,551,957. Although the claims at issue are not identical, they are not patentably distinct from each other because the methods as claimed in ‘957 would inherently perform the methods instantly claimed. The methods of ‘957 require administration to patients having type II diabetes and patients having type II diabetes are known to be at an increased risk for cardiovascular disorders. The instant claims are drawn to reducing the risk of all-cause mortality by reducing cardiovascular death in a patient with type 2 diabetes mellitus comprising administering empagliflozin. As such, the methods of administering the same drug to the same patient population in the same amounts as in ‘957 would inherently perform the methods instantly claimed since ‘957 steps of administering empagliflozin to patients having type II diabetes would inherently reduce the risk of cardiovascular disorders by treating type II diabetes therein. Likewise, the instant claims use .

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of US Patent Application 10,406,172. Although the claims at issue are not identical, they are not patentably distinct from each other because the methods as claimed in ‘172 would inherently perform the methods instantly claimed. The methods of ‘172 require administration to patients having type II diabetes and patients having type II diabetes are known to be at an increased risk for cardiovascular disorders. The instant claims are drawn to reducing the risk of all-cause mortality by reducing cardiovascular death in a patient with type 2 diabetes mellitus comprising administering empagliflozin. As such, the methods of administering the same drug to the same patient population in the same amounts as in ‘172 would inherently perform the methods instantly claimed since ‘172 steps of administering empagliflozin to patients having type II diabetes would inherently reduce the risk of cardiovascular disorders by treating type II diabetes therein. Likewise, the instant claims use open claim language and thus the additional agents of ‘172 are not precluded from being included in the instant claims.

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 16/452,719 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the methods as claimed in ‘719 would inherently perform the methods instantly claimed. The methods of ‘719 require administration to patients having type II diabetes and patients having type II diabetes are known to be at an increased risk for .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/446,086 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the methods as claimed in ‘086 would inherently perform the methods instantly claimed. The methods of ‘086 require administration to patients having type II diabetes and patients having type II diabetes are known to be at an increased risk for cardiovascular disorders. The instant claims are drawn to reducing the risk of all-cause mortality by reducing cardiovascular death in a patient with type 2 diabetes mellitus comprising administering empagliflozin. As such, the methods of administering the same drug to the same patient population in the same amounts as in ‘086 would inherently perform the methods instantly claimed since ‘086 steps of administering empagliflozin to patients having type II .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of copending Application No. 17/114,721 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the methods as claimed in ‘721 would inherently perform the methods instantly claimed. The methods of ‘721 require administration to patients having type II diabetes and patients having type II diabetes are known to be at an increased risk for cardiovascular disorders. The instant claims are drawn to reducing the risk of all-cause mortality by reducing cardiovascular death in a patient with type 2 diabetes mellitus comprising administering empagliflozin. As such, the methods of administering the same drug to the same patient population in the same amounts as in ‘721 would inherently perform the methods instantly claimed since ‘721 steps of administering empagliflozin to patients having type II diabetes would inherently reduce the risk of cardiovascular disorders by treating type II diabetes therein.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


s 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/695,324 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the methods as claimed in ‘324 would inherently perform the methods instantly claimed. The methods of ‘324 require administration to patients having type II diabetes and patients having type II diabetes are known to be at an increased risk for cardiovascular disorders. The instant claims are drawn to reducing the risk of all-cause mortality by reducing cardiovascular death in a patient with type 2 diabetes mellitus comprising administering empagliflozin. As such, the methods of administering the same drug to the same patient population in the same amounts as in ‘324 would inherently perform the methods instantly claimed since ‘324 steps of administering empagliflozin to patients having type II diabetes would inherently reduce the risk of cardiovascular disorders by treating type II diabetes therein.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of copending Application No. 17/094,037 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the methods as claimed in ‘037 would inherently perform the methods instantly claimed. The methods of ‘037 require administration to patients having type II diabetes and patients having type II diabetes are known to be at an increased risk for cardiovascular disorders. The instant claims are drawn to reducing the risk of all-cause mortality .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 16/288,192 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the methods as claimed in ‘192 would inherently perform the methods instantly claimed. The methods of ‘192 require administration to patients having type II diabetes and patients having type II diabetes are known to be at an increased risk for cardiovascular disorders. The instant claims are drawn to reducing the risk of all-cause mortality by reducing cardiovascular death in a patient with type 2 diabetes mellitus comprising administering empagliflozin. As such, the methods of administering the same drug to the same patient population in the same amounts as in ‘192 would inherently perform the methods instantly claimed since ‘192 steps of administering empagliflozin to patients having type II diabetes would inherently reduce the risk of cardiovascular disorders by treating type II diabetes therein.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,949,998. Although the claims at issue are not identical, they are not patentably distinct from each other because the methods as claimed in ‘998 would inherently perform the methods instantly claimed. The methods of ‘988 require administration to patients having type II diabetes and patients having type II diabetes are known to be at an increased risk for cardiovascular disorders. The instant claims are drawn to reducing the risk of all-cause mortality by reducing cardiovascular death in a patient with type 2 diabetes mellitus comprising administering empagliflozin. As such, the methods of administering the same drug to the same patient population in the same amounts as in ‘998 would inherently perform the methods instantly claimed since ‘998 steps of administering empagliflozin to patients having type II diabetes would inherently reduce the risk of cardiovascular disorders by treating type II diabetes therein.

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,258,637. Although the claims at issue are not identical, the methods as claimed in ‘637 would inherently perform the methods instantly claimed. The methods of ‘637 require administration to patients having type II diabetes and patients having type II diabetes are known to be at an increased risk for cardiovascular disorders. The instant claims are drawn to reducing the risk of all-cause mortality by reducing cardiovascular death in a patient with type 2 diabetes mellitus comprising administering empagliflozin. As such, the methods of administering the same drug to the same patient population in the same amounts as in ‘637 would inherently perform the methods instantly claimed since ‘637 steps of administering empagliflozin to patients having type II diabetes would inherently reduce the risk of cardiovascular disorders by treating type II diabetes therein.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 2011/0195917.
‘917 teaches to administer empagliflozin to patients having type II diabetes (see abstract, claims, example 1 - compound 9). It is noted that administering the same compound in the same amounts would inherently produce the same results. The instant claims are drawn to methods of reducing the risk of all-cause mortality by reducing cardiovascular death in a patient with type II diabetes comprising administering empagliflozin. As such, the prior art’s methods of the same drug to the same patient population in the same amounts would be seen to inherently produce the same results - especially in light of the fact that type II diabetes is known to increase the risk of cardiovascular disorders. Thus, this prior arts step of treating diabetes also lowers the risk of cardiovascular disorders and meets the instant limitations of reducing the risk of all-cause mortality by reducing cardiovascular death in a patient with type II diabetes comprising administering empagliflozin. It is noted that if ‘957, having taken the manipulative steps described therein, had attempted to measure for the results as described in the instant application, they would have uncovered those results, as they are directly correlative to the method as practiced by therein. See Ex Parte Novitski, 26 USPQ 2d (BNA) 1389. A hypothetical example clarifies this principle. Humans lit fires for thousands of years before realizing that oxygen is necessary to create and maintain a flame. The first person to discover the necessity of oxygen certainly could not have obtained a valid patent claim for "a method of making a fire by lighting a flame in the presence of oxygen." Even if prior art on lighting fires did not disclose the importance of oxygen and one of ordinary skill in the art did not know about the importance of oxygen, understanding this law of nature would not give the discoverer a right to exclude others from practicing the prior art of making fires. EMI v. Cypress Semiconductor, 2001 US Fed. Cir. Ct. of App.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623



/TRAVISS C MCINTOSH III/            Primary Examiner, Art Unit 1623